DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on January 19, 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xu et al (US 7,102,081; hereinafter Xu).
	Regarding claim 1, Xu discloses a cover plate (see figure 1) comprising: a substrate (20) adapted to be mounted upon a substrate of a subplate (40) mounted to a wall mounted electrical device (30), to enclose the electrical device (30); and a rim (see figure 1) extending from a periphery of the cover plate substrate (20,see figure 1), wherein a slot (37 or 16) is formed within the rim sized to receive a tool (screwdriver; column 3 lines 44-46) for removal of the cover plate (10) from the subplate (40, see figure 1).

	Regarding claim 3, Xu discloses the cover plate (see figure 1) further comprising at least one fastener (22) formed integrally with the cover plate to engage at least one detent (43-46) in an outer periphery of the subplate (40) to fasten the cover plate to the subplate (see figures 1, 2 and 14).
	Regarding claim 4, Xu discloses the cover plate (see figure 1) wherein the slot (37) is aligned with the at least one fastener (22, see figure 2).
	Regarding claim 5, Xu discloses the cover plate (see figure 1), wherein the at least one fastener (22, see figure 2) is concealed beneath the cover plate (see figure 3).
	Regarding claim 6, Xu discloses the cover plate (see figure 1), wherein the at least one fastener (22) further comprises a bracket extending inward from the rim and away from the substrate (see figure 2).
	Regarding claim 7, Xu discloses the cover plate (see figure 1), wherein the slot (37) is aligned with, and contained by, the bracket (see figure 2).
	Regarding claim 8, Xu discloses the cover plate (see figure 1) wherein the at least one fastener (22) further comprises a tab extending inward from the bracket (see figure 2).
	Regarding claim 9, Xu discloses the cover plate (see figure 1) wherein the tab (part of fastener 22) includes a first ramped surface to engage the subplate (40) and elastically deform the at least one fastener during assembly (see figure 14; column 3 lines 28-36).
	Regarding claim 10, Xu discloses the cover plate (10, see figure 1) wherein the tab (part of fastener 22) includes a second ramped surface to engage the subplate and to at 
	Regarding claim 11, Xu discloses the cover plate (10, see figure 1), wherein the at least one fastener (22) further comprises a tab extending inward from the rim (see figure 2).
	Regarding claim 12, Xu discloses the cover plate (10, see figure 1), wherein the cover plate does not include any mounting screw openings (see figure 3).
	Regarding claim 13, Xu discloses the cover plate (10, see figure 1), further comprising a plurality of fasteners (22) formed integrally with the cover plate (20) to engage a plurality of detents (43-46) in an outer periphery of the subplate (40) to fasten the cover plate to the subplate (see figures 1-3).
	Regarding claim 14, Xu discloses the cover plate (10, see figure 1), wherein the electrical device further comprises an electrical outlet (column 1 lines 8; receptacles).
	Regarding claim 15, Xu discloses a  cover plate (10, see figure 1) comprising: a substrate (20) adapted to be mounted upon a substrate of a subplate (40) mounted to a wall mounted electrical device (30), to enclose the electrical device; a rim (see figure 1) extending from a periphery of the cover plate substrate (20); and at least one fastener (22) formed integrally with the cover plate to engage at least one detent (43-46) in an outer periphery of the subplate (40) to fasten the cover plate (20) to the subplate (40), wherein the at least one fastener is concealed beneath the cover plate (see figure 3). 
Regarding claim 16, Xu discloses the cover plate (10, see figure 1) wherein the at least one fastener (22) further comprises a bracket extending inward from the rim and away from the substrate (see figure 2(.

	Regarding claim 18, Xu discloses a cover plate assembly (see figure 1) comprising: a subplate (40) with a substrate mounted to a wall mounted electrical device (30), to enclose the electrical device (30), with a rim (see figure 1) extending from a periphery of the substrate with a plurality of notches (43-46) formed into an outer periphery of the rim (see figure 2); a cover plate (20) with a substrate adapted to be mounted upon the subplate substrate (40), and a rim extending from a periphery of the cover plate substrate (20); and a plurality of fasteners (22) extending from the cover plate rim to engage the plurality of notches (43-46) in the subplate (40) to fasten the cover plate to the subplate (see figure 2), wherein the plurality of fasteners (22) is formed integrally with the cover plate and concealed within the cover plate rim (see figures 2 and 3).
	Regarding claim 19, Xu discloses the cover plate assembly (see figure 1) wherein the plurality of notches (43-46) is formed on two lateral sides of the subplate (40)
	Regarding claim 20, Xu discloses the cover plate assembly (see figure 1) wherein a pair of notches (43-46) are formed on each lateral side of the subplate rim (see figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Young et al (US 7,183,487), Xu et al (US 2005/0257951), Baldwin et al (US 6,281,440), Hollinger (US 5,675,125), Huang (US 8,299,358), .

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


January 14, 2022
/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848